This is an appeal by employer and her insurance carrier from a decision awarding claimant compensation. The claimant was employed in the State of New York as a practical nurse by the employer. She accompanied her employer to a resort at Sea Island, Georgia. The claimant was required to be on duty twenty-four hours a day and seven days a week. Her duties required her to perform domestic services and act as companion to her employer. On March 20, 1944, during the regular course of her employment, claimant received the injuries for which an award was made. Appellants contend that claimant was not an employee but was acting in a professional capacity. The evidence sustains the finding of the board that claimant was an employee at the time of the accident. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.